Citation Nr: 1308073	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  03-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for residuals of laryngeal cancer, to include aphonia.

2.  Entitlement to service connection for throat cramping, pain after eating, difficulty swallowing, and loss of energy as secondary to service-connected residuals of laryngeal cancer.

3.  Entitlement to service connection for memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia as secondary to service-connected residuals of laryngeal cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board denied the Veteran's claim for entitlement to a disability rating in excess of 60 percent for residuals of laryngeal cancer, to include aphonia, in a May 2004 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2006 Memorandum Decision, the Court vacated and remanded the Board's decision.  Thereafter, the Board remanded the issue in April 2007, and again in August 2008.  In May 2009, the Board denied the Veteran's claim.  In an April 2011 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2009 decision, and the Court subsequently approved the JMR.  In October 2011, the Board increased the Veteran's rating from 60 to 70 percent.  In July 2012, VA filed a Motion for Partial Remand wherein the 70 percent rating was protected and the remainder of the Board's decision, including its findings as to the additional disorders listed above, was vacated.  The Court granted the Motion in an August 2012 Order.  Therefore, these issues return to the Board for further consideration.

The Board notes that a number of VA medical reports, dated from 2008 through 2011, have been associated with the claims files since the most recent supplemental statement of the case (SSOC), dated in March 2009.  Although a waiver of RO review has not been received in conjunction with this evidence, this evidence is not pertinent as defined at 38 C.F.R. § 20.1304(c), and therefore a remand for RO consideration is not required.

The issues of entitlement to service connection for throat cramping, pain after eating, difficulty swallowing, and loss of energy, and entitlement to service connection for memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia, both as secondary to service-connected residuals of laryngeal cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of laryngeal cancer do not include a total laryngectomy.

2.  The Veteran is able to communicate by speech, but not above a whisper.

3.  There has been no recurrence or metastasis of the Veteran's laryngeal cancer.

4.  In the October 2011 decision vacated by the Court, the Board assigned an increased extra-schedular evaluation of 70 percent for the Veteran's residuals, cancer of the larynx (aphonia).  

5.  The terms of the Motion approved by the Court in August 2012, preclude a reduction of the 70 percent evaluation assigned by the Board.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 percent for residuals of laryngeal cancer, to include aphonia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6518, 6519, 6819 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation.

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in July 2002 and September 2008 that informed him of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.

Specifically regarding the increased rating claim, the Veteran has fully demonstrated that he is aware of the need to submit evidence showing that the residuals of his laryngeal cancer are more severe than they are currently rated, and he has repeatedly raised arguments based on how his disability impacts both his employment and daily life.

The diagnostic codes pertaining to residuals of laryngeal cancer have been provided on several occasions including the statement of the case in June 2003; and the Veteran has repeatedly based arguments on how the rating criteria are inadequate and why an extra-schedular rating is warranted.

Although the notice letters were not sent before the initial RO decision in these matters, the Board finds that the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the RO also readjudicated the case by way of supplemental statements of the case, issued most recently in March 2009, after the notice was provided.

Thus, while the timing of the VCAA notice is presumed to be prejudicial, VA has overcome the burden of prejudicial error by giving the Veteran actual notice of what was needed to support his claim.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

Additionally, it is noted that while the Board's decision was previously vacated, there has been no allegation that the notice given to the Veteran was inadequate.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board, and it complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained private and VA treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Board also obtained an opinion from the Director of Compensation and Pension as to the adequacy of the schedular rating criteria in this case.

The Veteran was afforded VA compensation and pension examinations germane to his claim for entitlement to an increased disability rating for residuals of laryngeal cancer, to include aphonia, in December 2002 and November 2008; these examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the claimed disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's claimed disorders.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Finally, the Board finds that a new examination is not warranted because there is no allegation of worsening since the November 2008 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection was granted for cancer of the larynx by a December 1999 rating decision, and a 10 percent rating was assigned, effective October 1999 (the date of claim), under Diagnostic Codes 6819 and 6519.

Subsequently, in a July 2000 rating decision, the Veteran's disability was recharacterized as residuals of cancer of the larynx, and his award was increased to 60 percent, effective October 1999 (the date of claim), under Diagnostic Codes 6819 and 6519.  The Veteran then withdrew his appeal in August 2000, before subsequently reinitiating his claim in December 2001.  It is noted that service connection was eventually separately established for restrictive lung disease secondary to the cancer by an October 2000 rating decision (now rated at 30 percent and not currently at issue).  However, because restrictive lung disease has been adjudicated separately, this decision will only encompass the other residuals of laryngeal cancer, including aphonia.

It is also noted that in January 2003 the Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective from November 2002.  (He is separately service connected for diabetes.)  At present, the Veteran is seeking a rating in excess of 70 percent for aphonia.

Under 38 C.F.R. § 4.97, DC 6819, malignant neoplasm, on any specified part of respiratory system exclusive of skin growths are temporarily rated at 100 percent.  The note accompanying the diagnostic code indicates that a rating of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination; and if there has been no local recurrence or metastasis, the Veteran is to be rated based on any residuals.  In this case, the Board finds that there has been no evidence of any new or recurrent cancer.  For example, in an April 2000 letter, Dr. James L. Netterville indicated that the Veteran was living cancer free; at VA examinations in October 2001 and December 2002, the Veteran was noted to have had no evidence of recurrence of the cancer; at an outpatient treatment session in June 2004 no recurrence was noted; and most recently, at a VA examination in November 2008, no evidence of any recurrence of cancer was shown by either a CT scan or a fiber optic nasolaryngoscope.

Given the absence of any recurrence of the Veteran's cancer, his disability is to be rated on the residuals of the cancer.  Id.  As indicated above, the Veteran is currently rated at 70 percent under 38 C.F.R. § 4.97, DC 6519 based on organic aphonia and assigned on an extra-schedular basis by the Board in its October 2011 decision.  The increase from 60 to 70 is protected by the Court, pursuant to the terms of the Motion granted by the Court in August 2012.  The Veteran also is assigned a 30 percent rating under 38 C.F.R. § 4.97, DC 6520 based on restrictive lung disease.  

The Board further finds that a 100 percent rating is unwarranted under 38 C.F.R. § 4.97, DC 6518 because the Veteran has not had a total laryngectomy.  Partial laryngectomies are to be rated based on their residuals.  Id.

Under 38 C.F.R. § 4.97, DC 6519 a 60 percent rating is assigned for the constant inability to speak above a whisper; while the next higher evaluation, a 100 percent rating is assigned when there is constant inability to communicate by speech.  In this case, while the Veteran's speaking is clearly impaired, the evidence fails to show that he has a constant inability to communicate by speech.  Specifically, in April 2000, Dr. Netterville indicated that since the operations to address his vocal cord carcinoma, the Veteran's voice was very poor due to the loss of significant portions of his voice box.  Dr. Netterville added that the Veteran could not speak above a whisper and he worked very hard to push his whispered voice to try to make himself understood.  At a VA examination in August 2000, the Veteran was noted to have significant hoarseness in his voice; a similar finding was made at a February 2002 VA examination.  At a VA examination in December 2002, the examiner indicated that the Veteran had a very serviceable voice, although it was very hoarse.  The examiner concluded that the Veteran's voice was adequate.

The Veteran submitted a statement in June 2002 arguing that a 100 percent rating was warranted, because the surgery had removed 3/4 of his voice box leaving him with only a whispered voice.  The Veteran suggested that while he was still working, that a higher rating was warranted as his condition would render the "average" person incapable of working.  He submitted an August 2001 note from Dr. Netterville indicating that his condition rendered him unemployable.

The Veteran was provided with a VA examination in November 2008 at which it was noted that he had significant voice weakness, including weakness in volume.

However, at no point during the course of the Veteran's appeal has it been shown that the Veteran had a constant inability to communicate by speech.  It is recognized that having one's voice reduced to only a whisper is debilitating; however, a 60 percent rating is assigned in recognition of that disabling symptom.  As such, because the Veteran does not have a constant inability to communicate by speech, his disability does not meet the schedular criteria for the assignment of a 100 percent rating under Diagnostic Code 6519.

Based on the evidence of record described above, the Board finds that the Veteran's residuals of laryngeal cancer, to include aphonia, do not warrant a disability rating in excess of 70 percent.  First, a higher rating is not warranted under 38 C.F.R. § 4.97, DC 6819 because the Veteran does not have recurrence or metastasis of his laryngeal cancer.  Second, a higher rating is not warranted under 38 C.F.R. § 4.97, DC 6518 because the Veteran has not had a total laryngectomy.  Third, a higher rating is not warranted under 38 C.F.R. § 4.97, DC 6519 because the Veteran does not have a constant inability to communicate by speech.  Therefore, no increase in the current 70 percent rating for residuals of laryngeal cancer, to include aphonia, is warranted.  While the Board recognizes that a 60 percent rating would normally be assigned for the Veteran's symptoms, the 70 percent rating has been expressly protected by the Court and cannot be disturbed by the Board.  See August 2012 Order, July 2012 Motion for Partial Remand at p. 6.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected residuals of laryngeal cancer, to include aphonia; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran is already in receipt of TDIU, effective November 15, 2002.

For the purpose of determining entitlement to special monthly compensation, the Board finds that a TDIU due solely to the Veteran's residuals of laryngeal cancer, to include aphonia, is not warranted because the evidence of record, including the multiple disorders listed in Dr. Netterville's September 2002 letter, shows that the Veteran is unemployable due to a combination of disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Because claims for additional disabilities are being remanded, the AOJ will re-evaluate the Veteran's eligibility for special monthly compensation following determinations as to those claims.  Id.

In summary, the Board finds that the Veteran's residuals of laryngeal cancer, to include aphonia, result in the constant inability to speak above a whisper.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 70 percent for the Veteran's residuals of laryngeal cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6518, 6519, 6819 (2012).


ORDER

A disability rating in excess of 70 percent for residuals of laryngeal cancer, to include aphonia, is denied.




REMAND

In its August 2012 Order granting the July 2012 Motion for Partial Remand, the Court determined that the Board should reconsider whether the Veteran's symptoms of throat cramping, pain after eating, difficulty swallowing, loss of energy, memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia warrant an extraschedular rating as part of the service-connected residuals of laryngeal cancer, or, instead, warrant consideration as claims for secondary service connection.  Based on consideration of the July 2012 Motion for Partial Remand, the Board finds that those symptoms warrant consideration as distinct claims for secondary service connection.  See July 2012 Motion for Partial Remand, pp. 4-6; see also Colayong v. West, 12 Vet. App. 524, 531 (1999); 38 C.F.R. § 4.25; M21-1MR, Part III, Subpart iv, Chap. 6, Section D, ¶ 16.  The Board must therefore remand those issues in compliance with the Court's August 2012 Order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006); McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).

The Board further finds that the information and evidence of record does not contain sufficient competent medical evidence to decide those claims for secondary service connection.  Specifically, although Dr. Netterville wrote in September 2002 that those symptoms were residual effects and symptoms of the Veteran's status-post radiation therapy for true vocal cord carcinoma with recurrent disease and left vertical hemilaryngectomy, he provided no rationale for that conclusion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).

Consequently, a remand is required in order to provide the Veteran with a VA examination in order to determine whether his symptoms of throat cramping, pain after eating, difficulty swallowing, loss of energy, memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia are secondary to his service-connected residuals of laryngeal cancer.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After adjudicating the claims on appeal, the AOJ should re-evaluate the Veteran's eligibility for special monthly compensation.

The Veteran should be provided with notice compliant with the VCAA regarding service connection on a secondary basis.

Additionally, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his symptoms of throat cramping, pain after eating, difficulty swallowing, loss of energy, memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia.  Thereafter, any identified records, to include those from the Mountain Home, Tennessee VA Medical Center dated from July 2011 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with VCAA notice regarding service connection on a secondary basis.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his symptoms of throat cramping, pain after eating, difficulty swallowing, loss of energy, memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia.  After securing any necessary authorization from him, obtain all identified treatment records which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Regardless of the response, obtain records pertaining to any treatment the Veteran received for symptoms of throat cramping, pain after eating, difficulty swallowing, loss of energy, memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia from all treating VA facilities since July 2011.

3.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination(s) of his symptoms of throat cramping, pain after eating, difficulty swallowing, loss of energy, memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia.  All indicated tests and studies should be undertaken.  The claims file should be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's symptoms of throat cramping, pain after eating, difficulty swallowing, loss of energy, memory loss, sleepiness, depression, anxiety, agoraphobia, and insomnia were caused or aggravated by his service-connected residuals of laryngeal cancer.

In offering any opinion, the examiner should consider the full record, including the following pertinent documents: Dr. Netterville's September 2002 letter; October 2001, December 2002 and November 2008 VA examination reports; and the Veteran's lay statements.

The rationale for any opinion offered should be provided.  If an examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

4.  After adjudicating the claims on appeal, the AOJ should re-evaluate the Veteran's eligibility for special monthly compensation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


